DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  Claim 11 has been amended to remove dependence on a canceled claim 10 which in turn was dependent on independent claim 1.

Amendments to the Claims:
11. (Currently Amended) The HVAC case of Claim 1, wherein the outlet blocking member of the airflow blocker restricts airflow through the outlet of the airflow junction when the airflow blocker is mounted at the airflow junction.

Reasons for Allowance
This action is in response to the reply filed 1/22/2021. The allowed claims are 1, 5-7, 11, 13-14, 16-17 and 19-20. The closest prior art of record is USP 6,230,795 to Tsunooka in view, US Patent Application Publication US 2006/0151161 A1 to Richter with additional similar art in the field of invention of USP 7,748,441 to Litwing and USP 7,156,166 to Bendell.
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest a HVAC case with a L shaped air flow blocker with inlet and outlet blocking members that block an inlet and outlet of a junction with a bearing configured to mount the airflow blocker, with the inlet blocking member .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763